Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In independent claim 9, on page 2, line 5, (note: this is actually line 17 of independent claim 9) delete the word “water;” and insert therefor --aqueous ammonia;--. 

Dependent claim 12 has been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 9 was amended above because the use of aqueous ammonia is required in applicant’s method step 4, see the Office Action mailed 05/06/22. In applicant’s amendment filed 07/26/22 applicant acknowledged this fact in the REMARKS section, but mistakenly only replaced the word “water” with --aqueous ammonia-- in the second optional embodiment of method step 4, but failed to replace the word “water” with --aqueous ammonia-- in the first optional embodiment of step 4. 
Dependent claim 12 has been canceled because its scope is outside the scope of independent claim 9 as set forth in the amendment filed 07/26/22. As way of illustration, Applicant’s independent claim 9 requires that the silane coupling agent is tetraethyl silicate or vinyltrimethoxysilane but dependent claim 12 requires that the silane coupling agent is methoxysilane coupling agent or ethoxysilane coupling agent. Likewise, applicant’s independent claim 9 requires that the alcohol is either methanol or ethanol, but dependent claim 12 reads as followed: “the alcohol is one or more selected from the group consisting of methanol, ethanol, propanol and isopropanol;”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764